UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4391


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JENNY C. HOOD,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:11-cr-02121-GRA-1)


Submitted:   October 2, 2012                 Decided:   October 30, 2012


Before MOTZ and     SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jenny Hood pled guilty without a plea agreement to

wire    fraud,    in   violation      of       18    U.S.C.A.      § 1343        (West    Supp.

2012), and was sentenced to twenty-one months’ imprisonment.                                   On

appeal,    counsel     has     filed       a       brief    pursuant      to      Anders        v.

California,      386 U.S. 738    (1967),            stating   that     there        are   no

meritorious       issues     for     appeal         but    questioning         whether         the

district     court     committed       procedural            error     by        failing       to

adequately explain the sentence imposed.                           Hood was advised of

her right to file a pro se supplemental brief, but she did not

do so.    The Government has declined to file a brief.                           We affirm.

            We review Hood’s sentence for reasonableness under a

deferential       abuse-of-discretion               standard.          Gall       v.     United

States, 552 U.S. 38, 41 (2007).                          A sentence is procedurally

reasonable       if,   among       other       things,      the     court        sufficiently

explains its reasons for imposing it.                         Id. at 49-51.               While

every     sentence     requires      an        adequate      explanation,          when        the

district court imposes a sentence within the Guidelines range,

“the     explanation       need       not           be     elaborate        or     lengthy.”

United     States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010).

Because Hood argued in the district court for leniency based on

her lack of criminal history, her remorse, and her desire to pay

back the money she embezzled and move on with her life, we



                                               2
review     Hood’s     sentence           for       abuse        of    discretion.         United

States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).

             Our review of the record leads us to conclude that the

district     court     provided          an     adequate             explanation     of    Hood’s

sentence     and    therefore           did     not      commit        procedural     error     by

imposing     its     chosen           sentence.               The    court    considered       the

particularized       facts       of     Hood’s         case     and    determined     that     the

significant        amount        of     money          Hood     embezzled      warranted      the

sentence imposed, including a provision for restitution and a

special    condition        of    supervised             release       that   Hood   attend     an

employment program.           Furthermore, the court considered arguments

from counsel, Hood’s plea for leniency, testimony from Hood’s

employer, and the 18 U.S.C. § 3553(a) (2006) factors.                                     Because

Hood’s sentence was within the Guidelines, the district court’s

explanation was more than sufficient.                               See Hernandez, 603 F.3d

at 271.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires that counsel inform Hood, in writing, of the right to

petition    the     Supreme       Court       of       the    United    States     for    further

review.     If Hood requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in      this           court        for        leave     to    withdraw        from

                                                   3
representation.    Counsel’s motion must state that a copy thereof

was served on Hood.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4